DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
2.	Applicant’s amendments submitted on 1/31/22 have been received. Claims 1, 3, 4, 5, 7-11, 13-15, and 17-19 have been amended. Claims 2 and 12 have been cancelled.
Specification
3.	Acknowledgment is made of receipt of amendments to the specification.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1 and 3-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites the limitation “wherein at least two of the first signal, the second signal, and the third signal have a same frequency” in lines 22-23.  The limitation “frequency” is given its broad and reasonable interpretation as the number of pulses per unit time.  However, the instant specification recites  “The first signal may include at least one reference pulse, and the generating of the third signal may be performed such that the third signal may include more pulses than one of the first signal and the second signal by 
6.	Claims 3-10 are rejected as depending from claim 1.
7.	Claims 11 and 13-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 11 recites the limitation “wherein at least two of the first signal, the second signal, and the third signal have a same frequency” in lines 24-25.  The limitation “frequency” is given its broad and reasonable interpretation as the number of pulses per unit time.  However, the instant specification recites  “The first signal may include at least one reference pulse, and the generating of the third signal may be performed such that the third signal may include more pulses than one of the first signal and the second signal by a preset number” ([0007] US 2019/0393560).  It is not clear whether or not the third signal can have a same frequency as either the first signal or the second signal. And it is not clear whether or not it is always the first signal and the second signal that have a same frequency.
8.	Claims 13-19 are rejected as depending from claim 11.
Claim Rejections - 35 USC § 103
9.	The rejection under 35 U.S.C. 103 as being unpatentable over Koch (DE102010002758) as cited in IDS dated 11/23/20 in view of Park et al. (EP3096431A1) as cited in IDS dated 11/23/20 on claims 1-19 is/are withdrawn because the Applicant amended the claims.
Allowable Subject Matter
10.	The following is a statement of reasons for the indication of allowable subject matter:  the invention in independent claim 1 is directed to a battery pack management method for a battery management system including a first battery pack, a second battery pack, and a controller that are sequentially connected to each other along a first communication line, the battery pack management method comprising: initializing the second battery pack to bring the second battery pack into a first state in which an identification number is settable, the initializing of the second battery pack being performed by the controller; determining, by the second battery pack, an identification number of the second battery pack based on at least one of a first signal and a second signal and generating a third signal based on one of the first signal and the second signal, and outputting the third signal via the first communication line, the generating and outputting of the third signal being performed by the second battery pack, wherein the first signal is a signal generated and output via the first communication line by the controller,  wherein the second signal is a signal generated and output via the first communication line by the first battery pack preceding the second battery pack, wherein the first signal comprises at least one pulse, wherein the third signal comprises a greater number of pulses than one of the first signal and the second signal, and wherein at least two of the first signal, the second signal, and the third signal have a same frequency.  The claims would be allowable when the rejection under 35 U.S.C. 112 set forth in this Office Action on claims 1 and 3-10 is overcome. 
	The prior art to Koch (DE102010002758) discloses a management method for a management system including a first  pack, a second  pack, and a controller that are sequentially connected to each other along a first communication line, the  pack management method comprising: initializing the second  pack to bring the second pack into a first state in which an 
	The prior art to Park et al. (EP3096431) teaches  a battery management apparatus for setting an identifier and its method, and more particularly, to a battery management apparatus for setting its status in a multi-battery management apparatus having a master slave structure and its method ([0001]). Park teaches a battery pack management method for setting identifiers to battery management units using a daisy chain communication line that connects the control unit with the battery management units  (Fig. 2, [0045]-[0046]). Park teaches a battery management unit receiving a signal from the preceding unit (either the controller or another battery management unit), determining its identification number based on said receiving signal, generating an output signal based on said received signal and transmitting said output signal to the next battery management unit ([0045]-[0056]). Park teaches wherein the first signal comprises at least one pulse, wherein the third signal comprises a greater number of pulses than .
11.	The following is a statement of reasons for the indication of allowable subject matter:  the reasons for the indication of allowable subject matter in independent claim 11 are substantially the same as provided in paragraph 10 above and apply herein.
Response to Arguments
12.	Applicant’s arguments, see page 11 lines 11-19, filed 1/31/22, with respect to the rejection(s) of claim(s) 1 and 11 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724